DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 12/30/21.
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below, necessitated by amendment.  Response to arguments follows the statement of rejection.  This action is made Final.  

Information Disclosure Statement
	The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (JP 2016208383).
	As for claim 1, Harada teaches an antenna device, comprising: 
a first antenna and a second antenna provided in a case (Fig. 4a, el. 30, 20, 1), 
wherein the first antenna includes a first capacitance loading element and is configured to at least one of receive and transmit a signal in a first frequency band (Fig. 4a, el. 33), 
the second antenna includes a second capacitance loading element and is configured to at least one of receive and transmit a signal in a second frequency band, the second frequency band is higher than the first frequency band (Fig. 4a, el. 23, Par. [0021]-[0022]), 
and the second capacitance loading element is disposed at a front side of the first capacitance loading element (Fig. 4a, el. 23, the language of front side is relative to perspective)
wherein the second antenna comprises a first portion and a second portion, and wherein the second portion is a portion that is bent from a first portion in a left-right direction (Fig. 4a, looking at the second antenna, you can see that there is a first and second portion.  From the perspective of the figure, the bent portion is from right to left.  However, if you are to look at the same configuration in 4a from the opposite side (perspective), it clearly shows a bend from the left to right direction).

	As for claim 2, Harada teaches the antenna device according to claim 1, 
wherein the first capacitance loading element and the second capacitance loading element are configured not to overlap to each other in a front-rear direction (Fig. 4a, front-rear matter of perspective, e.g., overhead view being one of several perspectives).

	As for claim 3, Harada teaches the antenna device according to claim 1, further comprising: 
a third antenna provided in the case, wherein the third antenna is configured to at least one of receive and transmit a signal in a third frequency band, the third frequency band is higher than the second frequency band, and the third antenna is disposed at a front side of the second capacitance loading element (Fig. 4a, el. 50).

	As for claim 4, Harada teaches the antenna device according to claim 3, 
wherein the first capacitance loading element, the second capacitance loading element and the third antenna are configured not to overlap to each other in the front-rear direction (Fig. 4a, front-rear matter of perspective, e.g., overhead view being one of several perspectives).

	As for claim 5, Harada teaches the antenna device according to claim 1, 
wherein the first antenna includes a first helical element between the first capacitance loading element and a first feeding point, and the second antenna includes a second helical element between the second capacitance loading element and a second feeding point (Fig. 4a, el. 31, 21; Par. [0029], [0032]-[0033]).

	As for claim 6, Harada teaches the antenna device according to claim 5, 
wherein an axial direction of the first helical element and an axial direction of the second helical element are substantially parallel to each other (Fig. 4a.  The term substantially is broad and possibly indefinite.  At what point of skew crosses the bounds of what is considered “substantially” parallel or not parallel?  Examiner reads the prior art structure to read on the language).

	As for claim 7, Harada teaches the antenna device according to claim 6, 
a base, wherein the axial direction of the first helical element and the axial direction of the second helical element are substantially perpendicular to the base (Fig. 4a. The term substantially is broad and possibly indefinite.  Examiner reads the prior art structure to read on the language).

	As for claim 8, Harada teaches the antenna device according to claim 5, 
wherein a distance between an axis of the first helical element and an axis of the second helical element in a front-rear direction is larger than a distance between the first capacitance loading element and the second capacitance loading element in the front-rear direction (Fig. 4a.  Because of the skew, there is a linearly varied distance between the two coil elements, where there is a distance between the axii that is larger than the distance between the capacitive loading elements). 

	As for claim 10, Harada teaches the antenna device according to claim 1, 
wherein a feeding point is disposed at a front side of the first capacitance loading element, and a second feeding point is disposed at a front side of the second capacitance loading element (Fig. 4a, el. 31, 21; The language “a front side of” is broad.  Examiner reads this to mean closer to the bottom substrate).

	As for claim 16, Harada teaches the limitations as already rejected in claims 1, 5, and 6 above.

	As for claim 17, Harada teaches the limitations as already rejected in claim 2 above.

	As for claim 18, Harada teaches the limitations as already rejected in claim 3 above.

	As for claim 19, Harada teaches the limitations as already rejected in claim 4 above.

	As for claim 21, Harada teaches the limitations as already rejected in claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 9, 11-13, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada.
	As for claims 9 and 20, Harada teaches the limitations above;
	However, Harada does not teach wherein a diameter of the first helical element is different from a diameter of the second helical element.
 	Examiner submits Official Notice that this parameter of a coil antenna (changing the diameter of a coil antenna) is as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Harada.
 	The motivation for this combination is to adjust or change the frequency of the antenna coil.
	As for claims 11 and 22, Harada teaches the limitations above;
	However, Harada does not teach where there are two different PCB, one for each of the two feeding points.
 	Examiner submits Official Notice that using two PCBs instead of one as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Harada.
 	The motivation for this combination is for manufacturing and packaging considerations.
	As for claim 12, Harada teaches the limitations above and in claim 11;
 	Harada would therefore further teach the first board is opposed to the second capacitance loading element (Harada, Fig. 4a.  The term “opposed to” is broad language.  Examiner reads this to mean that the two structures are across from each other by some distance).
	As for claim 13, Harada teaches the limitations above in claim 1 including a “sheet” shaped component;
	However, Harada does not explicitly teach that these structures are made of metal;
 	Examiner submits Official Notice that the use of metal for antenna parts (including for capacitive elements) to be as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Harada.
 	The motivation for this combination is for the conductive properties of metal.

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment; thereby, Applicant’s arguments towards the old prior art  and those amendments and office action are deemed moot.  
 	As for Applicant’s arguments towards the prior art not being substantially parallel, Examiner requests for the record, what substantially parallel is to require.  Is that a one degree difference?  Two degree?  5 degree?  10 degree?  0.5 degree?  Is the term substantially relative?  If so, to what?  Examiner can quite honestly say that there appears to be no basis upon where to draw the line between what is substantially parallel and what is not substantially parallel.  There is nothing clearly defined in the specification.  A person of skill would not be able to determine where substantially parallel ends and where not substantially parallel begins.  In fact, if Examiner were to line up 1000 people and start varying the degree of difference from parallel and tell each person to stop when it gets to substantially not parallel or substantially parallel, there would be a number of different angles chosen to be substantially parallel or not parallel. 
	As for Applicants arguments towards providing evidence of prior art that teaches 1) the use of two PCBs being well known or 2) that metal being used for antenna parts to be well known, Examiner provides the prior art of Li (PCT/CN2015/090913, using US (2018/0241120 as a translation), par. [0024] and Kiriyama (US 2016/0315378), par. [0038].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845